217 Ga. 612 (1962)
124 S.E.2d 73
HARROLD
v.
THE STATE.
21517.
Supreme Court of Georgia.
Submitted January 9, 1962.
Decided February 8, 1962.
Al Jennings, for plaintiff in error.
George D. Lawrence, Solicitor-General, Eugene Cook, Attorney-General, contra.
DUCKWORTH, Chief Justice.
This being a criminal case not involving a conviction of a capital felony and the alleged constitutional violations in refusing to allow the defendant to be sworn as a witness and the refusal of the sheriff to allow counsel to see the accused, not amounting to attacks upon any law as being unconstitutional but merely involves application of the facts of the case to unquestioned and unambiguous provisions of the State and Federal Constitutions, requiring no further construction by this court, the Court of Appeals and not the Supreme Court has jurisdiction of this writ *613 of error. Code Ann. §§ 2-3704, 2-3708 (Constitution of 1945); Dade County v. State of Georgia, 201 Ga. 241 (39 SE2d 473); Jackson v. State, 203 Ga. 570 (47 SE2d 588); Stanley v. Amos, 204 Ga. 652 (51 SE2d 395); Boyett v. State, 205 Ga. 370 (53 SE2d 919); Sellers v. State, 207 Ga. 249 (61 SE2d 145).
Transferred to the Court of Appeals. All the Justices concur.